Citation Nr: 1600128	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-24 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2. Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for DJD of the left knee and a thoracolumbar spine disability, each rated at 10 percent disabling.  The case has since been transferred to the RO in Los, Angeles, California.

The Veteran attended a videoconference before the undersigned in August 2015.  A transcript of the proceeding has been associated with the claims file.

The issue of service connection for a left pelvic disorder secondary to the service-connected DJD of the left knee has been raised by the record in a January 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

At his August 2015 hearing, the Veteran stated that he underwent a VA examination for his left knee and thoracolumbar spine in May 2012, which he described as very thorough and satisfactory.  He explained that the VA examiner performed full range of motion testing for his left knee and back, as well as visual examinations.  However, the Veteran was informed two months later that the records for the May 2012 examination had been lost and he would have to return for another examination.  The Veteran underwent a second VA examination in July 2012, which he described as extremely unsatisfactory.  He explained that the VA examiner conducted a cursor visual examination of his knee, but he never measured the Veteran's range of motion for either his left knee or his thoracolumbar spine.  The Veteran claimed that he explained to the examiner that he was having occasional bowel and bladder problems, as well as sciatic nerve pains.  He contended that he believed the July 2012 VA examiner was reading parts of his May 2012 VA examination in an attempt to dispute those findings.   

As an initial matter, the Board notes that the record contains six pages from the missing May 2012 VA examination: two cover pages, a radiology report of the Veteran's spine, and three pictures of the Veteran's face.  Further, the record does not indicate that there has been any attempt to locate the missing medical files.  Given the Veteran's statements at his hearing, the Board finds that a new VA examination with a new examiner would be beneficial in this case.  See Barr v. Nicholson, 21 Vet. App. 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).  

Further, the Board notes that in August 2015 the Veteran's private physician diagnosed him with moderate radiculopathy of the sciatic nerve, lower left extremity, as well as bowel and bladder incontinence, both secondary to his service-connected thoracolumbar spine disability.  On remand, the AOJ must evaluate the Veteran's claims for residuals of lower left extremity radiculopathy, and bowel and bladder incontinence, associated with his service-connected thoracolumbar spine disability. 

In addition, at his August 2015 hearing, the Veteran indicated that he has been receiving continuous treatment for his service-connected disabilities at both the Las Vegas VA Medical Center (VAMC) and at his private physician in Los Angeles.  The Board notes that the most recent records associated with the claims file are VA treatment records from January 2013.  On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA facilities to obtain a copy of the Veteran's May 2012 VA Examination.  The copy must be associated with the claims folder.  Efforts to locate the record should end only if the evidence does not exist or further efforts to obtain it would be futile.  If the records are deemed to be unavailable, the claims file must be properly documented, and the Veteran notified, as to the unavailability of these records.

2.  Ask the Veteran to identify any private treatment that he may have had for his thoracolumbar spine and left knee disabilities that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain any relevant VA treatment records from the Las Vegas VAMC, or any other VA medical facility that may have treated the Veteran, since January 2013, and associate those documents with the claims file.

4.  Schedule the Veteran for a VA examination, preferably with an examiner who has not previously examined the Veteran, to determine the current severity of his left knee and thoracolumbar spine disabilities.  The claims folder, to include a copy of this remand, must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  

The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

In connection with the thoracolumbar spine, the examiner should specifically identify any neurological abnormalities associated with the service-connected back disability, to include any nerves affected, and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

Further, the examiner should identify any voiding dysfunction associated with the service-connected thoracolumbar spine disability, and address any severity of the dysfunction.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for thoracolumbar spine and left knee disabilities.  The AOJ must also evaluate and adjudicate the Veteran's claims for residuals to his service-connected thoracolumbar spine disability, to include radiculopathy of the left lower extremity and voiding dysfunction.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


